Mr. Chibe Justice Del Toro
delivered the opinion of the court.
Faustino Pérez filed a petition for a writ of certiorari, alleging that notwithstanding objection to the authority of Judge Angel Acosta Quintero to approve the statement of the case for an appeal taken by the petitioner in a criminal case not tried before Judge Acosta, he approved it. The petitioner cited in support of his contention the decisions of this court in the cases of People v. Collado, 33 P.R.R. 114, and People v. Coll, 18 P.R.R. 355.
The writ was issued. The respondent filed no pleading. An examination of the original record brought up to this court corroborates the allegation of the petitioner that the judge who approved the statement of the case was not the judge who presided at the tjial.
In the Collado Case, supra, the decision in the Coll Case, supra, was ratified and a fuller study of the subject was made, it being held clearly that a judge who does not pre*809side at the trial has no authority to approve the statement of the case.
Therefore, the approval order is set aside and the case is remanded to the court wherein it originated for further proceedings not inconsistent with this opinion.